[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]           MEMORANDUM OF DECISION RE MOTION TO AMEND COMPLAINT
The plaintiff moves to amend the complaint, which alleges one count of negligence. The original complaint names only one defendant, Larry Williamson, and alleges that the defendant was operating a motor vehicle that was involved in a collision with the plaintiff's motor vehicle. The plaintiff moves to amend the complaint to allege that Rebecca Williamson, the daughter and agent of the defendant, was operating the motor vehicle. She was not mentioned in the original complaint.
"It is proper to amplify or expand what has already been alleged in support of a cause of action, provided the identity of the cause of action remains substantially the same, but where an entirely new and different factual situation is presented, a new and different cause of action is stated." (Internal quotation marks omitted.) Gurliacci v.Mayer, 218 Conn. 531, 547, 590 A.2d 914 (1991). The changes proposed by the plaintiff present a new factual scenario: one in which the role of the defendant is changed from owner to operator, and poses theories of agency.
Since this does not relate back to the original complaint, the request to amend must be denied.
D. Michael Hurley
Judge Trial Referee CT Page 2265